Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Alexandra             Appeal from the 102nd District Court of
 Elizabeth Cain and Elizabeth Cain and In               Bowie County, Texas (Tr. Ct. No. 15-D-
 the Interest of G.K.C. and C.A.C., Children            0231-102).        Memorandum Opinion
                                                        delivered by Justice Burgess, Chief Justice
 No. 06-15-00071-CV                                     Morriss and Justice Moseley participating.




       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED OCTOBER 8, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk